TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00350-CV


                                  Jose G. Martinez, Appellant

                                                 v.

                                  Maria D. Martinez, Appellee


               FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-FM-17-004601, THE HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due on October 4, 2019. On November 4, 2019,

this Court sent a notice to appellant informing him that his brief was overdue and that a failure to

file a satisfactory response by November 14, 2019, would result in the dismissal of this appeal

for want of prosecution. To date, appellant has not filed a brief or a motion for extension of

time. Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Prosecution

Filed: December 19, 2019